Citation Nr: 0822416	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-40 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
 
INTRODUCTION

The appellant served on active duty from September 1967 to 
August 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

A hearing before the undersigned Veterans Law Judge was 
conducted at the Central Office in Washington, D.C., in 
August 2007.  The appellant, accompanied by his 
representative, provided sworn testimony at that time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks an increased rating for PTSD, currently 
rated 50 percent disabling.  VA received his claim for 
increase in November 2003 and sent him a notice letter dated 
March 2004 pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA).

The Board finds that VA failed to provide adequate notice in 
this case.  The notice letter does not:  (1) contain notice 
of the disability rating and effective date elements, (2) 
request evidence demonstrating the effect that worsening has 
on the appellant's employment and daily life, or (3) give 
examples of the types of evidence that the claimant may 
submit that are relevant to establishing entitlement to 
increased compensation.

Section 5103(a) of Title 38, U.S. Code requires that VA 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim, (2) 
which portion of that information and evidence, if any, that 
the claimant is expected to provide and, (3) which portion of 
that information and evidence, if any, VA will seek to 
obtain.  38 U.S.C.A. § 5103(a).  In addition, 38 C.F.R. 
§ 3.159(b)(1) imposes a fourth requirement that VA "request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

Furthermore, in the context of an increased rating claim, to 
comply with 38 U.S.C.A. § 5103(a), VA must "at a 
minimum...notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life."  Vazquez -
Flores v. Peake, No  05-0355 (U.S. Vet. App. January 3, 
2008).  Adequate notice requires that the letter inform the 
claimant that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which provide for a range in severity based 
on the nature of the symptoms, their severity and duration, 
and their impact upon employment and daily life.  Adequate 
notice requires that the letter provide examples of the types 
of evidence that the claimant may submit (or ask the VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In addition to the notice deficiencies, the Board finds that 
additional evidentiary development is warranted based on 
sworn testimony from the appellant.  At the appellant's 
August 2007 hearing, he reported psychiatric treatment with 
the VA hospital and Vet Center in Washington, D.C.  These 
records should be obtained and, thereafter, a new VA 
examination conducted to ascertain the severity of the 
appellant's service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a new 
VCAA letter addressing his claim for 
increase for PTSD.  This letter should (a) 
notify the claimant that, to substantiate 
a claim for increase, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and daily 
life; (b) inform the claimant that if an 
increase in disability is found, a 
disability rating will be determined by 
applying 38 C.F.R. § 4.130, Diagnostic 
Code 9411 and the General Rating Formula  
for Mental Disorders, which provide for a 
range in severity based on the nature of 
the symptoms, their severity and duration, 
and their impact upon employment and daily 
life; and (d) provide examples of the 
types of evidence that the claimant may 
submit (or ask the VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements, job application 
rejections, and any other evidence showing 
an increase in the disability or 
exceptional circumstances relating to the 
disability.

2.  VA treatment records dated from March 
2004 to date should be obtained and 
associated with the claims folder.

3.  Vet Center records dated from March 
2002 to date should be obtained, after 
securing the necessary release, and 
associated with the claims folder.

4.  Thereafter, the appellant should be 
scheduled for a VA psychiatric examination 
and informed of the consequences of a 
failure to report for VA examination under 
38 C.F.R. § 3.655 (i.e. the claim shall be 
denied).

This examination should be conducted to 
ascertain the severity of the appellant's 
service-connected PTSD.  The examiner 
should identify all symptomatology, its 
frequency and duration, and address the 
impact on employment and daily life.  A 
Global Assessment of Functioning score 
should be provided along with complete 
rationale for all opinions.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



